DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 2006/0124215) and further in view of (a) Asano (EP 323519) and (b) Yahashi (JP 2007-83821) and/or Yoshida (JP 2009-6877) and/or Gayton (US 10,000,091) and/or Michelin (GB 1,215,820).     
As best depicted in Figure 1a, Vu is directed to a heavy duty tire construction for agricultural or construction applications comprising a tread 4, a belt 3, a carcass 2, a pair of sidewalls 1, and a pair of bead portions 5, wherein a ratio between the tread width A and a camber amount B at a tread end is between 17 and 37 (Paragraph 37) and a tire aspect ratio is less than 0.75 (Abstract).  One of ordinary skill in the art would have recognized the language “heavy duty tire construction for agricultural and construction applications” as including tires having any number of conventional nominal widths, including those greater than 335 mm (these widths are consistent with those that are used in said applications).  Vu states that such 
Asano is similarly directed to tire constructions and teaches the use of a specific ground contact face shape to eliminate an uneven distribution of a ground contact pressure (Column 2, Lines 33+).  More particularly, Asano states that the tread rubber thickness can be essentially constant over an axial extent of the tread (T0/T1 can be 1 and T2/T1 can be 1) (Column 6, Lines 47+) in order to obtain a desired ground contact shape and achieve the aforementioned benefits.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a tread rubber having a substantially constant thickness over an axial extent of said tread to eliminate uneven wear and such is consistent with the benefits desired by Vu (reasonable expectation of success when combining the structural features of Vu and Asano).  This is especially the case since Asano states that the inventive process id applicable to pneumatic tires of various types and sizes (Column 8, Lines 38+).
Also, regarding claim 1, there are extremely wide number of common tread designs that are employed in heavy duty tires designed for agricultural applications, including those having a plurality of circumferential grooves, as shown for example by Yahashi (Abstract and Figures 1 and 2), Yoshida (Abstract and Figure 1), Gayton (Figure 1, Column 1, Lines 10-20, and Column 8, Lines 60+), and Michelin (GB 1,215,820).  A fair reading of Vu suggests the use of any common tread design, including those having a plurality of circumferential grooves (recognized as providing desired tread properties).

With respect to claim 2, given a camber ratio between 17 and 37 at the tread end (Vu) and a substantially constant tread thickness (Asano), it reasons that a camber ratio at axially outermost circumferential grooves would be on the order of that taught for the tread ends.    
Regarding claim 3, Vu depicts a belt structure 3 having a width less than a tread width (end to end width) and such is consistent with the claimed ratios between 0.85 and 0.94.
As to claims 4 and 5, Vu teaches a tire having a plurality of working belt plies (Paragraph 87) and the claimed inclination angles are consistent with those that are conventionally used in such plies.  Additionally, working plies commonly have different widths or staggered widths to eliminate the buildup of stresses at respective belt ends (defines a wide ply and a narrow ply formed with cords having equal but opposite inclinations).  

Regarding claims 7-9 and 11, given the range of ratios for T0/T1 and T2/T1, it reasons that the claimed camber relationship would have been well within the purview of one having ordinary skill in the art, there being no conclusive showing of unexpected results for the claimed relationship.
4.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (CA 1319600) and further in view of Aoki (EP 596737).
 	As best depicted in Figures 1, 3, and 5, Tanaka is directed to a heavy load tire construction comprising a tread, a plurality of belt layers, and a plurality of circumferential tread grooves, wherein a tread has a first radius of curvature R1 in a center region (positive radius) and a second radius of curvature R2 (negative radius) in respective shoulder regions.  Tanaka states that such an arrangement results in the elimination of uneven wear (Page 6, 2nd paragraph).  Figure 1 specifically depicts said radii as radially inward of a tread surface and radially outward of a tread surface, respectively.
	With further respect to claim 1, all of the exemplary tire constructions in Table 1 include a ratio Tw/(H1-H3) (corresponds with claimed camber ratio at the tread ends) of approximately 34.  It is further noted that H3 can be as small as 0.05 times a height H1 and such would result in smaller camber ratios (larger values of H1-H3).  In such an instance, however, Tanaka is silent with respect to a ratio between the thickness at a tire equatorial plane and a thickness at a belt end.

	Also, regarding claim 1, the general disclosure of heavy duty tire constructions is seen to encompass a wide variety of common tire sizes and such would be expected to include those having a nominal width less than or equal to 335 mm and an aspect ratio less than or equal to 70%.

	Regarding claim 3, Figure 3 depicts the general relationship between the belt width and the tread width and such is consistent with that required by the claimed invention (and consistent with common crown designs).
 	As to claims 4 and 5, Tanaka teaches a tire having a plurality of working belt plies (Paragraph 87) and the claimed inclination angles are consistent with those that are conventionally used in such plies.  Additionally, working plies commonly have different widths or staggered widths to eliminate the buildup of stresses at respective belt ends (defines a wide ply and a narrow ply formed with cords having equal but opposite inclinations).  It is well known to form any ply as the wide ply or narrow ply as long as the ply ends are staggered for the benefits detailed above.  
With respect to claims 6 and 10, the extension of belts beyond axially outermost grooves is consistent with common tire designs. 
             Regarding claim 13, exemplary Examples 1, 3, and 4 include R2 values that are greater than R1.
	As to claim 14, exemplary Example 4 includes a ratio of approximately 5.5.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 14, 2022